PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
O'Halloran et al.
Application No. 16/592,263
Filed: 3 Oct 2019
For: NANOPARTICLE ARSENIC-PLATINUM COMPOSITIONS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the “PETITION TO ACCEPT DELAYED PRIORITY CLAIM UNDER 37 C.F.R. § 1.78” filed August 26, 2020. The petition is being treated under 37 C.F.R § 1.78(e) and (c). 

The petition is DISMISSED.

Effective with patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 16, 2012, claims for foreign priority under § 1.55 and claims for priority under § 1.78 must be set forth in an application data sheet. Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act: Final Rule, 77 Fed. Reg. 48776 (August 14, 2012).

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A review of the application as filed reveals that the claim for priority added on petition 
was not submitted on filing in an application data sheet. The four and sixteen-month 
periods specified in 37 CFR § 1.78(d)(3) and (a)(4) have  expired. Thus, the instant 
petition is appropriate.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional 
application (or an intermediate application claiming the benefit of the prior-filed 
provisional application) must have been filed within twelve months of the filing date of 



The petition lacks compliance with items (3) above. No proper statement of unintentional delay has been provided. 

The unintentional delay statement provides “The error was typographical and the delay inadvertent and unintentional”.  As the petition is treated under 37 CFR 1.78(c) and (e), the statement provided does not adequately track the language of the statement required by 37 CFR §§ 1.78(d)(3) and 1.78(a)(4). Therefore, the petition cannot be granted.

Before a petition under 37 CFR §§ 1.78(e) and 37 CFR 1.78(c) can be granted in the 
present application, a renewed petition with a proper statement of unintentional delay 
pursuant to 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

/DOUGLAS I WOOD/Attorney Advisor, OPET